Allowable Subject Matter
Claims 1, 3 – 7, 9 – 13, and 15 – 18 are allowed. 
The following is an Examiner’s Statement of reasons for allowance.
Independent claims 1, 7, and 13 recite similar subject matter and are allowed under the same rationale. Reference is made herein to claim 1 as the representative claim.
Claim 1 is teaches a method of encoding and transmission of raw received stream data into chunks for the improvement of real-time processing. Claim 1 specifically requires ingesting raw stream data, generating a chunk header comprising a determined batch size and payload size, writing raw stream data into the chunks to a corresponding offset related to the payload size, filling a second portion of each chunk with padded data, generating a chunk footer delineating an amount of raw stream data written into each chunk, and sending each chunk to a controller for storage without transmission buffering.
The prior art, taken alone or in combination, fails to teach, suggest, or render obvious claim 1 as a whole. Claim 1 is allowed over the prior art as the prior art fails to teach the specific features recited as, in response to a size of each chunk ready for sending being less than the batch size chunk payload size, padding each chunk with zeroes to fill each chunk to the batch size chunk payload size, generating a data integer based on the size of each chunk and the padding, and using the data size integer as each chunk footer.
Chang et al. (US 9,871,608 B1), hereinafter “Chang”, teaches of a telemetry processor which receives data frames, generates data packets including packet headers from the data frames, including size information within the headers, writing sensor data from the received data frames into the packets for transmission, and filling the packets with padded data to reach a predetermined bit size (Chang Col. 6 Lines 4 – 49, Col. 13 Lines 12 – 63, and Col. 24 Lines 9 – 25). Chang further teaches providing additional data in a footer that shows size information for reliable communications (Chang Col. 24 Lines 9 – 25). Chang, however, fails to teach in response to a size of each chunk ready for sending being less than the batch size chunk payload size, padding each chunk with zeroes to fill each chunk to the batch size chunk payload size, generating a data integer based on the size of each chunk and the padding, and 
using the data size integer as each chunk footer.
Hwang et al. (US 2014/0314157 A1), hereinafter “Hwang”, teaches generating and delivering transport packets based upon received transport protocol information, which converts input RTP packets to UDP or TCP packets (Hwang Paragraphs [0079 – 0080]). Hwang teaches applying a header to the generated packet including fragmentation status and length information (Hwang Paragraph [0097]) and adding padding data to match a payload size of a maximum length to each variable packet size (Hwang Paragraph [0154]). Hwang fails to remedy the deficiencies of Chang and further fails to teach or disclose in response to a size of each chunk ready for sending being less than the batch size chunk payload size, padding each chunk with zeroes to fill each chunk to the batch size chunk payload size, generating a data integer based on the size of each chunk and the padding, and using the data size integer as each chunk footer.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/               Examiner, Art Unit 2459                  

/TONIA L DOLLINGER/               Supervisory Patent Examiner, Art Unit 2459